DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-6, 13 and 17 are rejected under 35 U.S.C. 102(a, 1) as being anticipated by Zemlok (U. S. 2012/0089131).
Regarding claims 2, 17, Zemlok discloses an adapter assembly for selectively interconnecting a surgical loading unit and a surgical device, the adapter assembly, see figures 6, 12, comprising: a housing 202; a drive coupling assembly 210 extending proximally from the housing 202, at least a portion of the drive coupling assembly 210 configured to be received by a portion of the surgical device; and a contact 290a, b an electrical assembly disposed in mechanical cooperation with the housings 202 including 
Regarding claim 3, Zemlok discloses the contact electrical assembly includes at least one contact pin 290a, 290b configured to selectively electrically connect to the complementary electrical element of the surgical device.
Regarding claim 4, Zemlok discloses the contact electrical assembly includes a connector housing, wherein the at least one contact pin 290a, 290b of the contact electrical assembly extends through the connector housing.
Regarding claim 5, Zemlok the at least one contact pin290a, 290b extends entirely through the connector housing.
Regarding claim 6, Zemlok discloses the at least one contact pin 290a, 290b is fixed to the connector housing.
Regarding claim 13, Zemlok discloses an electrical connector supported on the circuit board 290, wherein at least one contact pin 290a, 290b is included on the electrical connector, and wherein the electrical connector is supported on the circuit board.  Note conduction pads or vias on circuit board 292 as readable as forming electrical connectors to engage pins 290a, 290b.  
Allowable Subject Matter
Claims 7-11, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 18 is allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 18, the applicant’s invention combination including: “an electrical assembly disposed in mechanical cooperation with the housing and including at least one contact pin configured to selectively electrically connect to a complementary electrical element of the surgical device, wherein a proximal portion of the at least one contact pin includes a rectangular cross-section” is not taught by Zemlok or suggested other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed with the amendment have been fully considered but they are not persuasive. While these matters were discussed in an interview upon further review certain claims are not seen to clearly overcome prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG K DINH/Primary Examiner, Art Unit 2831